Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims have overcome previously applied 103 rejections set forth by the Non-Final Office Action mailed on November 10th , 2020; accordingly, the previous grounds of rejection are withdrawn without prejudice. However, new grounds of rejections based upon newly cited prior art Krishnakumar (US 5303834) have been applied as below. The new grounds were necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bueno (US 5704504) in view of Krishnakumar (US 5303834),Tachi (US 20020150706),and  Pedmo (US 20050269284).

Bueno discloses; A synthetic resin container (Abstract, “A plastic bottle”; plastic is known to be synthetic material; Fig.1) in a bottle shape comprising a mouth as a dispensing spout for a content 
a plurality of reduced pressure absorbing panels each formed as a groove (Fig1,20) extending in the vertical direction while twisting in the circumferential direction about the central axis of the trunk (Col3: 50-60; Fig.1), the reduced pressure absorbing panels being disposed in the trunk as being arranged side by side in the circumferential direction(Col3: 50-60; Fig.1), 
wherein:
the first reduced pressure absorbing panel is shallower in depth at the upper part thereof than at a central part thereof in the vertical direction (Fig.1; Groove 20 has upper part that is shallower than the central part in the vertical direction), and 
the second reduced pressure absorbing panel is shallower in depth at the lower part thereof than at a central part thereof in the vertical direction (Col 6; Line 52-53).
However, Bueno does not disclose the depth at the central part in the vertical direction of the third reduced pressure absorbing panel is shallower than the depth at the central part in the vertical direction of the first reduced pressure absorbing panel and of the second reduced pressure absorbing panel.
Krishnakumar is in the field of endeavor and discloses the implementation of multiple pressure absorbing panel with varying depth (See annotated figure below). The advantage of adding a pressure absorbing panel that has a depth smaller than the pressure absorbing panels around is that it stiffens the wall surrounding it (Col:7, Line 2-3).  As shown in the annotated figure below, the Third pressure absorbing panel clearly is shallower than the depth at the central part in the vertical direction of the first reduced pressure absorbing panel and of the second reduced pressure absorbing panel. MPEP 2125

    PNG
    media_image1.png
    338
    603
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Bueno to incorporate the depth at the central part in the vertical direction of the third reduced pressure absorbing panel is shallower than the depth at the central part in the vertical direction of the first reduced pressure absorbing panel and of the second reduced pressure absorbing panel as taught by Krishnakumar for the purpose of stiffening the post walls.  
The combination of Bueno-Krishnakumar does not discloses the plurality of the reduced pressure absorbing panels includes a first reduced pressure absorbing panel where the parting line passes through an upper part thereof, a second reduced pressure absorbing panel where the parting line passes through a lower part thereof, and a third reduced pressure absorbing panel where the parting line passes through a central part thereof in the vertical direction.
Tachi is in the field of endeavor and discloses, a resin container (Abstract, Line1) having a parting line (Para 0015, P.L.) in the vertical direction (Fig.6). 

Hence, by implementing the parting line as disclosed by Tachi to the combination of Bueno-Krishnakumar is reasonably expected to be depicted as the following annotated figure.

    PNG
    media_image2.png
    409
    465
    media_image2.png
    Greyscale

As it is clearly shown in the annotated figure above, the plurality of the reduced pressure absorbing panels includes a first reduced pressure absorbing panel where the parting line passes through an upper part thereof, a second reduced pressure absorbing panel where the parting line passes through a lower part thereof, and a third reduced pressure absorbing panel where the parting line passes through a central part thereof in the vertical direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bueno-Krishnakumar to incorporate the plurality of the reduced 
Regarding claim 3, Bueno-Krishnakumar-Tachi discloses all the reduced pressure absorbing panels (20) each have shallower depths at the upper part and the lower part thereof than the depth at the central part in the vertical direction of the first reduced pressure absorbing panel and of the second reduced pressure absorbing panel (Bueno, Fig.1; Groove 20 has upper part that is shallower than the central part in the vertical direction; Col 6; Line 52-53).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/               Examiner, Art Unit 3736